Stewart avenue is asserted to have been closed at consolidation of the city of New York, through the effect of a map filed in 1874 by the town survey commission under Laws of 1869, chapter 670. However, section 5 of that act specifically excepts streets that have been or shall be authorized by special acts of the Legislature, “ in which cases such acts shall have full power and effect, anything in this act to the contrary notwithstanding.” Stewart avenue had been so authorized by Laws of 1843, chapter 47. Reargument is, therefore, directed on the question whether such map, at filing, or thereafter upon consolidation, could effect a closing of Stewart avenue. Such rehearing is accordingly set for Friday, the twenty-third, at ten a. m. Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concur.